DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 1-13 are objected to because of the following informalities:  In claim 1, lines 1-2 and again on line 4, “an electronic device” has already been recited on line 1 and therefore has antecedent basis. Likewise, in claims 7, lines 1-2 and again on line 4, “an electronic device” has already been recited on line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because products that do not have a physical or tangible form, such as a computer program per se, are not directed to one of the statutory categories. See MPEP 2106 I. THE FOUR CATEGORIES. 
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss (US 2014/0068310) in view of Sakui (US 2016/0042791).
 	With respect to claim 1, Sultenfuss discloses a low voltage control system for an electronic device (Fig. 1 200), used in an electronic device, wherein the electronic device comprises a power supply (Fig. 1 260) and a memory (Fig.1 215), the low voltage control system for an electronic device comprising: a voltage detection module (Fig. 2 398), used for detecting a current voltage of the power supply (paragraph 22, battery voltage); and a control module (Fig.2 266), electrically connected to the voltage detection module, wherein the control module is used for determining whether the current voltage is lower than a first voltage threshold (Fig. 3 302), and if the current voltage is lower than the first voltage threshold, the control module will cut off (Fig. 2 280) the battery voltage. Sultenfuss remains silent as to whether the memory includes a plurality of access channels. It was well known at the time of filing of the invention to 
 	With respect to claim 2, Sultenfuss in view of Sakui make obvious the low voltage control system for an electronic device as claimed in claim 1, which is used in a boot procedure of the electronic device, wherein if the current voltage is lower than the first voltage threshold, the control module will terminate the boot procedure (paragraph 26). 
 	With respect to claims 7-8, Sultenfuss in view of Sakui make obvious a low voltage protection method for an electronic device as set forth above. See claims 1 and 2, respectively, for additional details.

 	Claims 3-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sultenfuss (US 2014/0068310) in view of Sakui (US 2016/0042791) and further in view of Kim (US 2015/0025821). 	With respect to claim 3, Sultenfuss in view of Sakui make obvious the low voltage control system for an electronic device as claimed in claim 1 as set forth above. Sultenfuss further discloses wherein a warning is given before shutdown (paragraph .
 	Kim teaches wherein the control module is further used for determining whether the current voltage is lower than a second voltage threshold (Fig. 5 506), and if the current voltage is lower than the second voltage threshold, the control module will issue a warning signal (Fig. 5 508). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the control module is further used for determining whether the current voltage is lower than a second voltage threshold, and if the current voltage is lower than the second voltage threshold, the control module will issue a warning signal, in order to send notification of the power source decreasing in order to ensure sufficient power is available to avoid corruption of the memory data.  	With respect to claim 4, Sultenfuss in view of Sakui and Kim make obvious the low voltage control system for an electronic device as claimed in claim 3, which is used in a boot procedure of the electronic device, wherein if the current voltage is lower than the first voltage threshold, the control module will terminate the boot procedure (paragraph 26).  	With respect to claim 5, Sultenfuss in view of Sakui and Kim make obvious the low voltage control system for an electronic device as claimed in claim 3, as set forth above. Kim gives an example wherein the first voltage (paragraph 15, 3.5 V) is lower than the second voltage threshold (paragraph 15, 4.3 V), but does not require those "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  	With respect to claim 6, Sultenfuss in view of Sakui and Kim make obvious the low voltage control system for an electronic device as claimed in claim 5, which is used in a boot procedure of the electronic device, wherein if the current voltage is lower than the first voltage threshold, the control module will terminate the boot procedure (paragraph 26). 
 	With respect to claims 9-12, Sultenfuss in view of Sakui and Kim make obvious a low voltage protection method for an electronic device as set forth above. See claims 3-6, respectively, for additional details.
 	With respect to claim 13, Sultenfuss in view of Sakui and Kim make obvious a computer program product, which is loaded into an electronic device and used for executing the low voltage protection method for an electronic device as claimed in claim 12.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Cremoux (US 9,672,878) discloses detection of a power down in a memory circuit.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839